FILED
                             NOT FOR PUBLICATION                             APR 19 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 09-10074

               Plaintiff - Appellee,              D.C. No. 4:08-CR-00180-CKJ

  v.
                                                  MEMORANDUM *
BERNADETTE GARCIA,

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                     Cindy K. Jorgenson, District Judge, Presiding

                               Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Bernadette Garcia appeals from the 120-month sentence imposed following

her guilty-plea conviction for possession with intent to distribute marijuana, in

violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C). We have jurisdiction pursuant to

28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Garcia contends that the district court procedurally erred by failing to

adequately consider the 18 U.S.C. § 3553(a) sentencing factors, her request to

disregard the career offender guideline, and her arguments in mitigation. The

record reflects that the district court considered the § 3553(a) factors, but found the

circumstances insufficient to justify disregarding the career offender guideline.

Furthermore, the district court acknowledged Garcia’s mitigation arguments by

granting a three-level downward departure and imposing a sentence at the bottom

of the revised range. Thus, the district court did not procedurally err and the

sentence is substantively reasonable under the totality of the circumstances. See

Gall v. United States, 552 U.S. 38, 51-52 (2007); see also United States v. Carty,

520 F.3d 984, 993 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                           2                                      09-10074